UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                            SIMS, COOK, and GALLAGHER
                               Appellate Military Judges

                           UNITED STATES, Appellee
                                       v.
                       Specialist RUSSELL O. DeGEORGE
                         United States Army, Appellant

                                   ARMY 20110355

                             Fort Campbell Installation
                          Timothy Grammel, Military Judge
              Lieutenant Colonel Joseph B. Morse, Staff Judge Advocate


For Appellant: Major Jacob D. Bashore, Jr., JA; Captain Kristin McGrory, JA.

For Appellee: Major Amber J. Williams, JA.


                                   31 January 2012

                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

Per Curiam:

       A military judge, sitting as a general court-martial, convicted appellant,
contrary to his plea, of possession of child pornography, in violation of Article 134,
Uniform Code of Military Justice, 10 U.S.C. § 934 [hereinafter UCMJ]. Appellant
was sentenced to a bad-conduct discharge, confinement for eighteen months,
forfeiture of all pay and allowances, and reduction in rank to Private E1. Pursuant
to a pretrial agreement, the convening authority approved only so much of the
sentence to confinement as provided for twelve months and otherwise approved the
adjudged sentence. The convening authority waived the automatic forfeiture of all
pay and allowances for a period of six months, effective 29 June 2011. This case is
before us for review pursuant to Article 66, UCMJ.

       On consideration of the entire record, and the matters personally raised by
appellant pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), we
find appellant’s arguments to be without merit. The findings of guilty are affirmed
and, except for that part of the sentence that includes forfeiture of all pay and
DeGEORGE — ARMY 20110355

allowances, the court affirms the sentence.  All rights, privileges, and property, of
which appellant was deprived by virtue of that portion of his sentence being set
aside by this decision, are hereby ordered restored. See UCMJ arts. 58(b) and 75(a).

                                                               FOR THE COURT:
                                                               FOR THE COURT: 




                                                               MALCOLM H. SQUIRES, JR.
                                                               MALCOLM H. SQUIRES                               
                                                                                                 JR.
                                                               Clerk of Court 
                                                               Clerk of Court




                                                            

 The convening authority approved appellant’s request for deferment of automatic
and adjudged forfeitures until action and waiver of forfeitures for a six-month period
after action. Subsequently, the waiver of forfeitures for the benefit of appellant’s
spouse was restated in the convening authority’s action. However, the action also
approved the adjudged sentence, which included total forfeiture of pay and
allowances, thus leaving no pay and allowances to waive for the benefit of
appellant’s spouse. The staff judge advocate provided erroneous advice to the
convening authority that led to the conflicting action. In order to effectuate the
clear intent of the convening authority and in the spirit of judicial economy, we set
aside that portion of the sentence that included total forfeiture of pay and
allowances.

                                                                   2